
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1597
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Maffei (for
			 himself, Mr. Lee of New York, and
			 Mr. McMahon) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging the United Kingdom to
		  investigate British Petroleum (BP) for foreign corrupt
		  practices.
	
	
		Whereas Libyan Abdel Baset al-Megrahi was convicted for
			 the 1988 bombing of Pan Am Flight 103, which killed 270 people, including 189
			 United States citizens;
		Whereas the Scottish courts released al-Megrahi from
			 prison on August 20, 2009, under the understanding that he was suffering from
			 terminal prostate cancer;
		Whereas the Scottish authorities have never clarified why
			 al-Megrahi could not receive humane treatment while still in captivity;
		Whereas al-Megrahi seems to have well outlived his
			 original diagnosis;
		Whereas it is very troubling that al-Megrahi received a
			 hero’s welcome to his home country of Libya;
		Whereas British Petroleum (BP) admitted on July 15, 2010,
			 that a delayed prisoner-transfer between Britain and Libya “could have a
			 negative impact” on BP’s oil negotiations;
		Whereas there are allegations that BP inappropriately
			 attempted to affect the Scottish Government’s decision and possibly even the
			 doctor’s diagnosis; and
		Whereas al-Megrahi’s release sends an incredibly offensive
			 message to the families that lost loved ones on Pan Am Flight 103: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 encourages the United Kingdom to investigate British Petroleum (BP) for foreign
			 corrupt practices.
		
